Per Curiam.

The tenants by remaining in possession of decontrolled premises after the expiration of their lease are in law deemed to hold over at the increased rental fixed by the landlord in the notice sent before the lease expired (4145 Corp. v. Brown, 19 Misc 2d 957; Avelino v. Fasano, 15 Misc 2d 635).
The final order should be reversed, with $10 costs, and final order directed for landlord, fixing the monthly rental at $160 and awarding judgment for $320, with interest and costs.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.